DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding claims 30 – 34, Applicant's arguments filed on 2/2/2 have been fully considered but they are not persuasive.
Regarding applicant’s argument, “In contrast, amended claim 1 recites “the sets of diffractive features in the successive zones along the first dimension are oriented in one direction, and successive zones along a second dimension of the array have respective sets of diffractive features that are oriented in different directions in a manner that progressively varies in a stepwise manner between the successive zones along the second dimension” and “wherein the pitch of the diffractive features is constant along the second dimension of the array”, Claims 15, 30, and 33 are similarly amended”, Examiner respectfully asserts that this language is not recited in claims 30 and 33 and Luo still meets the amended claim limitations as set forth below.
 

Claim Objections
Claim 30 is objected to because of the following informalities:  “the same” in line 21 should read “a same”.  Appropriate correction is required.

Allowable Subject Matter
Claims 1 – 3, 5, 7 – 16, 18 – 20, 22 – 29 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding base claim 1:
The prior art of record, taken alone or in combination, fails to disclose or render obvious an image light guide comprising, among other things, wherein the pitch of the diffractive features is constant along the second dimension of the array.
	The closest relevant art of record, Luo et al. (CN 10637122A), teaches in fig. 4 that the pitch of the diffractive features changes in the second dimension (horizontally). 

Regarding base claim 15:
Luo et al. (CN 10637122A), teaches in fig. 4 that the pitch of the diffractive features changes in the first dimension (horizontally). 

Thus, with no teaching from the prior art, and without the benefit of applicant's teachings, there is no motivation for one of ordinary skill in the art to combine/modify the prior art of record in a manner so as to create the claimed invention. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 30 – 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luo et al. (CN 106371222A).

In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  A claim containing “a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  As such, while the functional language limitations are not ignored, such limitations are not given patentable weight, and the claimed limitations are anticipated if a prior art apparatus is capable of performing the claimed function.  MPEP §2114. Claim 30 contains a functional limitation (the waveguide being arranged for propagating the image-bearing light beams from the in-coupling diffractive optic to the out-coupling diffractive optic as a set of angularly related collimated beams ).  Since the disclosed apparatus of ‘222 is fully capable of performing the recited function, and contains all recited structural elements, the claim rejection based on ‘222 is proper.
In addition, it is respectfully noted that it would be improper to import specific structural limitations (which are not actually claimed and recited in the claims) from the specification into the claims when interpreting functional language limitations.  See MPEP §2111.  Thus, the pending claims will be given their broadest reasonable interpretation consistent with the specification, without importing limitations from the specification into the claims.

	In Re claim 33, ‘222 teaches an imaging apparatus for forming dual virtual images comprising: a planar waveguide (bottom waveguide or single waveguide as seen in figs. 7 – 10) having first and second plane-parallel surfaces; a first in-coupling diffractive optic (1201) 

In Re claim 31, ‘222 teaches wherein the multi-dimensional array of zones focuses each of the image-bearing light beams within the virtual image to a different focus spot (different focus, pg. 5 of translation or fig. 7), and both the stepwise variation in pitch between the successive zones along the first dimension of the array and a stepwise variation in the orientation 
The patentability of an apparatus depends only on the claimed structural limitations.  ‘222 teaches a structure that is substantially identical to that of the claimed invention, therefore the claimed properties or functions are presumed to be inherent.  The burden is on the applicant to show that the ‘222 device does not possess these functional characteristics.  See MPEP 2112.01.

In Re claim 32, ‘222 teaches the out-coupling diffractive optic is arranged to reflect one portion and to diffract another portion of each of the image- bearing light beams through each of a plurality of encounters with each of the image- bearing light beams (pg. 2 par. 11 of translation); and further comprising an intermediate turning grating for expanding one dimension of each of the image-bearing light beams in advance of the out-coupling diffractive optic, and each of the so-expanded image-bearing light beams encounters a plurality of zones along a second of the two dimensions of the array upon each encounter of the image-bearing light beam with the out-coupling diffractive optic.

In Re claim 34, ‘222 teaches wherein the waveguide is arranged for propagating the second set image-bearing light beams from the second in-coupling diffractive optic to the second out-coupling diffractive optic as a set of angularly related collimated beams (from parallel source), and the array of contiguous diffractive zones is arranged for converting each of the collimated beams into a diverging beam that appears to emanate from a near focus spot on an opposite side of the planar waveguide as viewed within the eyebox (fig. 7);
.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 1-571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAD H SMITH/            Primary Examiner, Art Unit 2874